3/26/2019 Case 1:12-cv-00929-VSB-KNFTrappnety Feshenk gag Spite KTSA29/19 Page 1 of 2

  

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Mar 26 05:21:02 EDT 2019

CESSES SES GAD Gites Ect Gocco Mac

Logout | Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

Eeos ( Use the "Back" button of the Internet Browser to return to

TESS)

ALCOLEC

Word Mark ALCOLEC

Goods and_ IC 001. US 001 005 006 010 026 046. G & S: Concentrate comprising lecithin and related phosphatides in an
Services edible carrier of fatty oil such as cocoa butter, for use as a food ingredient in shortening, chocolate, ice cream, or
other foods. FIRST USE: 19440301. FIRST USE IN COMMERCE: 19440301

Standard
Characters
Claimed

Mark
Drawing (4) STANDARD CHARACTER MARK
Code

Serial
Number

Filing Date December 20, 2006
Current 1A

77068143

Basis

Original

Filing Basis

Published

for July 17, 2007

Opposition

Registration 3301136

Number

Registration October 2, 2007

Date ,

Owner (REGISTRANT) American Lecithin Company CORPORATION DELAWARE Unit 2B 115 Hurley Road Oxford
CONNECTICUT 06478

Attorney of william B. Slate

Record

Type Of = TRADEMARK
Mark

Register PRINCIPAL

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93eo0t8.2.1 1/2
3/26/2019 Case 1:12-cv-00929-VSB-KNFrafemenk Flestqni S¢arph Sstemk TESS) 9/19 Page 2 of 2

Affidavit SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20170626.

Text

Renewal 1ST RENEWAL 20170626
Live/Dead LIVE

Indicator

Tess Homel| NewUsER [StrucruRED FREE FoR arowss OicrJSEARCH OG] tor HELP |

|.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93eo0t8.2.1 2/2
